Citation Nr: 1712456	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In July 2015, the Board remanded the Veteran's claims for further evidentiary development.  With respect to the service connection claim for left ear hearing loss, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2015 supplemental statement of the case (SSOC).  

The Board notes that in the previous decision issued in July 2015, it granted the Veteran's claims for service connection for right ear hearing loss and service connection for tinnitus.  

A review of the Veteran's Virtual VA and VMBS electronic claims file reveals additional VA outpatient treatment records dated October 2015.  As these records are cumulative of treatment records already associated with the claims file, remand for initial RO consideration of this evidence is not warranted.  

The Board notes that the October 2015 VA examination pertained to the claim for service connection for left ear hearing loss; however, the record does not reflect that the examination included further evaluation of the Veteran's claim in connection with posttraumatic stress disorder (PTSD).   

The issue of entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The currently demonstrated left ear sensorineural hearing loss disability is shown as likely as not to have been due to the Veteran's exposure to harmful noise levels in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by left ear sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As for the issue of entitlement to service connection for left ear hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. 
§§ 3.307. 3.309(a).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes other organic disease of the nervous system, to include hearing loss.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran asserts that his exposure to loud noise while in service caused the development of his left ear hearing loss.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was helicopter repairman.  At the November 2012 hearing before the DRO, the Veteran testified that he was a helicopter crew chief during service, and that in his role, he was exposed to extremely noisy helicopters.  He further testified that his crew helmet was the only form of hearing protection that was provided.  The crew helmet contained the radio system for communication between other crew chiefs and pilots.  The Veteran indicated that he noticed hearing problems during his period of service.  He further indicated that he did not recognize any hearing problems prior to service.  

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  

The regulation provides that hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  

Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records reflect that, upon entrance examination in June 1969, pure tone thresholds for the left ear were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
5
--
35

In July 1970, a whisper test was conducted and revealed normal hearing.  As the whisper test is not a strong indicator of an individual's level of hearing, minimal weight is given to the results of the July 1970 whisper test.  

On the May 1972 separation examination, pure tone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
5
0
35

As indicated, no threshold shifts were noted at any frequencies.  The service treatment records do not reflect any complaints of hearing changes.  

While there is no evidence of chronic left ear hearing loss in service, the absence of in-service evidence of left ear hearing loss disability is not fatal to the claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

During the VA examination in November 2012, the Veteran reported having exposure to loud noises in service, as he was a helicopter crew chief and he only wore a helmet during flight operations.  After service, he worked in construction and did not wear hearing protection, as he was only exposed to power tools and nail guns.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
60
70
85

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

The examiner diagnosed sensorineural hearing loss in the left ear.  The examiner also opined that the Veteran's left ear hearing loss was less likely than not related to service given that his entrance and separation audiograms revealed normal left ear hearing with no change in hearing in comparing the two examinations.  

In October 2015, the Veteran was afforded an additional VA examination.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
35
70
75
90

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  

Consistent with the November 2012 VA examination, the October 2015 VA examiner diagnosed sensorineural hearing loss in the left ear.  Furthermore, also consistent with the November 2012 VA examination, the examiner also opined that the Veteran's left hearing loss was less likely than not related to service given that his entrance and separation audiograms revealed normal hearing in the left ear with no change in hearing in comparing the two examinations.  

During the November 2012 hearing before the DRO, the Veteran testified that he was exposed to loud noise during service, as he was the helicopter crew chief.  He reported that that only hearing protection that he was afforded was a crew helmet, which contained the radio system to communicate with other crew chiefs and pilots.  The Veteran further testified that he noticed hearing problems while he was in service, and that he did not recognize these hearing problems prior to service.  

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

In this regard, the Veteran reported being exposed to loud noise during service, as his MOS was helicopter repairman, requiring exposure to extremely noisy helicopters.  
Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to significant levels of hazardous noise during service.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 U.S.C.A. § 1154.  

With regard to the VA examiners' opinions that the Veteran's left ear sensorineural hearing loss was not related to service, the Board notes that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), it was determined that an examination was inadequate where - similar to the November 2012 and October 2015 VA examiners - the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Moreover, the VA examiners of record also appeared to discount the Veteran's report of having hearing loss since service.  

It is unclear from the reports why the Veteran's left ear sensorineural hearing loss would be more likely related to his occupational or recreational noise exposure, which appears to have been minimal in comparison to the Veteran's noise exposure in service as the helicopter crew chief.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current left ear hearing loss disability as likely as not had its clinical onset following his exposure to a pattern of excessive and harmful noise levels incident to the Veteran's duties during service.  

The Board finds the Veteran's lay statements regarding onset of left ear hearing loss to be credible evidence consistent with his in-service duties and experiences in service in Vietnam and of greater probative value than the opinion of the VA examiners of record.  See Buchanan, 452 F.3d at 1335; see also 
Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Therefore, in resolving all reasonable doubt in the Veteran's favor, service connection for left ear hearing loss is warranted.  

The Veteran has a current diagnosis of left ear hearing loss, and the competent, credible and persuasive evidence places the onset of these conditions in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

After reviewing the Veteran's claims file, the Board finds that additional RO action on the claim for increase for the service-connected PTSD is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson 20 Vet. App. 
79 (2006).  

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

With regard to the instant claim for increased rating for service-connected PTSD, during the Board hearing, the Veteran described more severe symptomatology than discussed in the previous May 2012 VA examination, including social isolation, violent tendency towards others, inability to work with other people, and dependence on alcohol.  In addition, in the appellate brief dated September 2016, the Veteran's representative indicated that the Veteran's PTSD symptoms are more severe than as represented in the last VA examination in May 2012.  

As previously stated, in July 2015, the Board remanded the Veteran's claims for (1) service connection for left ear hearing loss, and (2) increase for service-connected PTSD for further evidentiary development.  The record reflects that a VA examination was conducted on October 2015 for the claim for left ear hearing loss; however, the record does not reflect that the examination included further evaluation of the Veteran's PTSD claim.  

A December 2015 letter submitted by the Veteran's representative states that the Veteran received two additional VA examinations for his left ear hearing loss claim, but he did not receive an examination for his PTSD claim.  The Veteran also submitted a separate statement in December 2015, which states that he did not receive information for a VA examination for his PTSD claim.  The Veteran further stated that he was willing to attend a VA examination to further evaluate his PTSD.  

Given the Veteran's assertions and the fact that his last VA examination was in 2012, the Board finds a remand is warranted to determine the current severity of the Veteran's PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected PTSD.  A copy of the claims file is to be provided to the examiner for review, and the examination report should reflect that these records were reviewed.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology currently associated with the Veteran's service-connected PTSD (or any other associated psychiatric disability).  

The examiner is also asked to explain in detail all functional impairment associated with the Veteran's PTSD (both occupationally and functionally).  

A complete rationale must be provided for all opinions offered.  If an opinion or finding cannot be offered without resort to mere speculation than the examiner should explain in full why this is the case and identify any additional information (if any) that may permit for a more definitive opinion or finding.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


